 
 
I 
111th CONGRESS
2d Session
H. R. 5345 
IN THE HOUSE OF REPRESENTATIVES 
 
May 19, 2010 
Ms. Speier (for herself, Ms. Eshoo, and Mr. Quigley) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend title 49, United States Code, to require the Secretary of Transportation to promulgate rules requiring that motor vehicles of model year 2012 or later be equipped with event data recorders compatible with a universal data retrieval method and that the data in event data recorders on motor vehicles prior to model year 2012 be readable by the National Highway Traffic Safety Administration, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Consumer Auto Safety Enhancement Act of 2010. 
2.FindingsCongress finds the following: 
(1)Event data recorders offer important benefits for motor vehicle safety, such as enabling automatic crash notification systems for improved emergency responses to crashes, increasing understanding of vehicle crashworthiness and safe highway design, and providing greater insight into trends in motor vehicle defects. 
(2)More than 38,000 people die each year on roads in the United States, and such fatalities could be reduced by taking full advantage of the benefits of event data recorders. 
(3)According to the event data recorder working group of the National Highway Traffic Safety Administration, the degree to which the benefits of event data recorders are realized is directly proportional to the number of motor vehicles equipped with such recorders. 
(4)Requiring the inclusion of event data recorders in new motor vehicles would produce valuable safety benefits that would far outweigh the nominal financial burden on manufacturers. 
(5)The National Transportation Safety Board has recommended that event data recorders be installed on light passenger vehicles and on schoolbuses and motorcoaches. 
3.Event data recorders 
(a)In generalSubchapter II of chapter 301 of part A of subtitle VI of title 49, United States Code, is amended by adding at the end the following new sections: 
 
30129.Event data recorders required for model year 2012 or later 
(a)In generalNot later than 1 year after the date of the enactment of this section, the Secretary of Transportation shall promulgate a rule that— 
(1)requires each motor vehicle manufacturer to equip each motor vehicle of model year 2012 or later manufactured by such manufacturer, regardless of the gross vehicle weight rating of the motor vehicle, with an event data recorder that meets the specifications set forth in subsection (b); and 
(2)establishes the uniform data retrieval method described in subsection (c).   
(b)Specifications of event data recorder 
(1)SurvivabilityThe event data recorder required under subsection (a)(1) shall be capable of— 
(A)sustaining without a loss of data— 
(i)a crash that results in a fire in which the motor vehicle reaches a maximum temperature to be determined by the Secretary for a maximum period of time to be determined by the Secretary; and 
(ii)a crash that results in the motor vehicle becoming immersed in not greater than 10 feet of water; and  
(B)sustaining without a loss of data or function— 
(i)a frontal barrier crash test at not less than 65 miles per hour; 
(ii)the rear moving barrier crash test described in S6.2 of Federal Motor Vehicle Safety Standard 301 (49 C.F.R. 571.301) that is applicable to the motor vehicle on which the event data recorder is installed; and 
(iii)a side barrier crash test to be determined by the Secretary.  
(2)Data elementsThe event data recorder required under subsection (a)(1) shall record the following data elements: 
(A)Yaw data. 
(B)Safety belt status by seating location, number of occupants, and location in the vehicle. 
(C)Data regarding vehicle speed, engine rotations per minute, change in acceleration, and control signal status for the braking, acceleration, and steering systems. 
(D)Driver and front passenger airbag deployment level, deactivation status, deployment time, and deployment stage. 
(E)Rollover data. 
(F)Data regarding the operation of the antilock brake system, the traction control system, and the electronic stability control system, including the roll stability control system. 
(G)A stamp including the motor vehicle’s vehicle identification number and the date, time, and odometer reading corresponding to each event collected. 
(H)Tire pressure. 
(I)All other data elements listed in the left-hand column of table I or the left-hand column of table II of section 563.7 of title 49, Code of Federal Regulations, as such section is in effect on the date of the enactment of this section. 
(J)Such other data as the Secretary considers appropriate, including any data element in the event data recorder standards issued by the Institute of Electrical and Electronics Engineers or the Society of Automotive Engineers. 
(3)Length of recording timeThe event data recorder required under subsection (a)(1) shall record data related to a crash event for a period of not less than 60 seconds before time zero and 15 seconds after time zero. For purposes of the preceding sentence, the term time zero has the meaning given such term in section 563.5(b) of title 49, Code of Federal Regulations, as such section is in effect on the date of the enactment of this section. 
(4)Tamper resistanceThe event data recorder required under subsection (a)(1) shall have such safeguards as the Secretary considers appropriate to prevent alteration of the data recorded. 
(5)Compatibility with universal data retrieval methodThe event data recorder required under subsection (a)(1) shall permit the data recorded by such recorder to be retrieved using the universal data retrieval method established under subsection (a)(2). The Secretary shall specify any data format requirements the Secretary considers appropriate to facilitate the establishment of such universal data retrieval method. 
(c)Universal data retrieval methodThe universal data retrieval method required under subsection (a)(2) shall be a single method by which the recorded data in an event data recorder on any motor vehicle to which this section applies, regardless of manufacturer or model, may be removed from such event data recorder and put into readable form. For purposes of the preceding sentence, data are in readable form if they conform to any data format requirements established by the Secretary and can be used to analyze the safety performance of a vehicle using commercially available equipment.  
(d)Data collection 
(1)Process for receiving data 
(A)In generalThe Secretary shall establish a process by which an individual or entity may transmit to the Secretary data from an event data recorder. 
(B)Periodic evaluations and modificationsThe Secretary shall conduct periodic evaluations of the process established under subparagraph (A) and make such modifications as the Secretary considers appropriate to ensure that the process is as effective and efficient as possible.  
(2)Event data recorder database 
(A)In generalThe Secretary shall create a database for purposes of research and analysis that contains, in electronic format, all data available to the Secretary from event data recorders. Such database shall not include any data that were not obtained from an event data recorder, except for such data from other sources as the Secretary considers— 
(i)relevant to performing research and analysis using data from event data recorders, including police accident reports and other similar official information regarding the conditions and circumstances under which the data were collected; or 
(ii)necessary to operate the event data recorder database. 
(B)Availability to public 
(i)In generalExcept as provided in clause (ii), the data in the database required by subparagraph (A) shall be available to the public. 
(ii)Personally identifiable informationThe Secretary shall ensure that the data made available to the public under clause (i) do not contain any information that could be used to identify an owner, lessee, or occupant of a vehicle from whose event data recorder such data were obtained, including the full vehicle identification number of the vehicle, the name, mailing address, email address, or telephone number of an owner, lessee, or occupant, and any other information that is prohibited by law from disclosure or that the Secretary determines should be withheld to protect individual privacy. 
(e)Event data recorder definedFor purposes of this section, the term event data recorder has the meaning given such term in section 563.5(b) of title 49, Code of Federal Regulations.   
30130.Readability of data in event data recorders prior to model year 2012 
(a)In generalNot later than 90 days after the date of the enactment of this section, the Secretary of Transportation shall promulgate a rule that requires each motor vehicle manufacturer to ensure that the data recorded by an event data recorder in a vehicle of a model year prior to model year 2012 that is manufactured by such manufacturer are capable of being read by the National Highway Traffic Safety Administration. Such rule shall apply to a vehicle manufactured prior to the effective date of such rule if such vehicle is equipped with an event data recorder but shall not require any vehicle, regardless of the date of manufacture, to be equipped with an event data recorder. 
(b)Data capable of being read by NHTSAFor purposes of subsection (a), data in a motor vehicle’s event data recorder are capable of being read by the National Highway Traffic Safety Administration if a representative of the Administration who has physical access to the vehicle can, through the use of computer hardware and software, whether provided by the manufacturer of such vehicle or otherwise, gain access to such data in a format that allows the Administration to analyze the safety performance of such vehicle. 
(c)Event data recorder definedFor purposes of this section, the term event data recorder has the meaning given such term in section 563.5(b) of title 49, Code of Federal Regulations.  
(d)Effective date of ruleThe rule promulgated under subsection (a) shall take effect not later than 30 days after the date on which such rule is promulgated. 
30131.Privacy of data in event data recorders 
(a)Ownership of dataThe data stored in an event data recorder described in section 30129(a) or 30130(a) are the property of the owner or lessee of the motor vehicle in which such event data recorder is installed. 
(b)Access to dataThe data stored in an event data recorder described in section 30129(a) or 30130(a) may not be accessed by any person other than the owner or lessee of the motor vehicle in which such event data recorder is installed, unless— 
(1)a court authorizes retrieval of the data in furtherance of a legal proceeding; 
(2)the owner or lessee of such motor vehicle consents to the retrieval of the data for any purpose, including to diagnose, service, or repair such motor vehicle; or 
(3)the data are retrieved by a government motor vehicle safety agency for the purpose of improving motor vehicle safety and the personally identifiable information of any owner, lessee, or occupant of such motor vehicle, including the vehicle identification number of such motor vehicle, is not publicly disclosed in connection with the data.  . 
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 30128 the following new items: 
 
30129. Event data recorders required for model year 2012 or later. 
30130. Readability of data in event data recorders prior to model year 2012. 
30131. Privacy of data in event data recorders.  
4.Report on feasibility of automatic transmission of EDR data 
(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Transportation shall submit to Congress a report on the feasibility of requiring that, after the involvement in a crash event of a motor vehicle equipped with an event data recorder under section 30129(a) of title 49, United States Code, such event data recorder automatically transmit to the Secretary, in electronic form, the data recorded with respect to the crash event.  
(b)Contents of reportThe report required by subsection (a) shall include— 
(1)an analysis, with respect to the time when such analysis is conducted, of systems and capabilities for automatic electronic transmission of event data recorder data in the event of a crash and the extent to which it is the practice of motor vehicle manufacturers to collect such data; 
(2)an analysis of any benefits, whether monetary or nonmonetary, of maintaining a database containing the data that would be automatically transmitted to the Secretary under the requirement described in subsection (a); 
(3)an analysis of the cost to motor vehicle manufacturers of complying with such requirement as compared to the cost of requiring the submission of the same information by means other than automatic electronic transmission; 
(4)the Secretary’s recommendation of a reasonable timeline for manufacturers to comply with the requirement described in subsection (a); and 
(5)an analysis of any privacy issues posed by such requirement and recommendations for how they might be addressed or eliminated. 
 
